This is the eighth and last time I address the General Assembly in my capacity as President of Colombia. A lot has happened since 24 September 2010, when I made my first speech (see A/65/PV.15). Colombia has been transformed positively, and the world has experienced progress and setbacks, of which we have all been witnesses, victims or protagonists.
Here is a paradox: I did my first televised address to Colombians as their leader from New York in September 2010, one day before addressing the Assembly. What was the reason for that intervention? I announced to Colombia and to the international community that our armed forces had taken down the head of the guerrillas of the Fuerzas Armadas Revolucionarias de Colombia (FARC). Today, seven years later, I feel very happy that the news I bring from Colombia does not have to do with death, but with life. Today I come to tell the Assembly that the peace process with the FARC culminated not only in an agreement, but with something bigger and more important: thousands and thousands of human lives saved.
Therefore, the news today is not about death. It is about life, and we want that to be the news in the whole world. If in Colombia we were able to end an armed conflict that left hundreds of thousands dead and millions as victims and displaced persons, there is hope for the conflicts that still exist in the world. It was not easy. Ending a war, overcoming hatred and vanquishing fears involve a complex process of dialogue and compromise. However, we did it because we had the will and because we were aware of a fundamental premise: peace is a necessary condition for progress and the happiness of any society.
I want to acknowledge and thank the United Nations, because it has fully fulfilled the mission for which it was created, which is none other than to end the scourge of war. On behalf of some 50 million Colombians, I want to thank the Secretary-General, the Security Council and the Assembly.
A special mission set up by the Security Council was in charge of verifying and monitoring the FARC disarmament process and its compliance with the ceasefire and the cessation of hostilities between that group and the Colombian State. Today we can say, with immense satisfaction, that its mission has been fulfilled. The ceasefire and cessation of hostilities were respected, and the FARC delivered to the United Nations more than 9,000 weapons that were stored in containers. Those weapons are being destroyed. The members of that former guerrilla group — without detriment to their responsibilities with regard to justice and to the victims — have now formed a political movement to defend their ideas and proposals in the forums of democracy.
That is what a peace process is all about: replacing violence with reasoning, exchanging bullets for votes. Never again will arms be used as a means of political pressure. Now we are faced with the challenge of
implementing what has been agreed and guaranteeing victims’ rights to truth, justice, reparations and non-repetition.
In that regard, we can once again count on the friendly hand of the United Nations. In a few days, a second mission, authorized last week by the Security Council, will begin operations in our country. It will accompany the reintegration of guerrillas into civilian life and will help us to verify the safety of ex-combatants and the communities that have suffered from the armed conflict. And something very important: the United Nations will also verify compliance with the ceasefire and the temporary cessation of hostilities, which will begin 1 October, by the Ejército de Liberación Nacional, the other guerrilla group with which we are in negotiations to achieve a complete peace.
Building peace is a long process with political, economic and social dimensions. It is a process in which, fortunately, we have already had positive results. With innovative programmes in education, health, housing and infrastructure, we are beginning to close the deep social gaps of our society.
The Economic Commission for Latin America has highlighted Colombia’s progress in reducing poverty and indigence. In seven years, more than 5 million Colombians overcame poverty — that is more than a tenth of our population. We have turned health into a fundamental right, and education has been our highest budgetary priority for the past four years, above security and defence. International organizations also highlight the soundness of our economic and social indicators in the face of fluctuations in the global economy.
This is indeed a special moment for Colombia, and a special moment for the United Nations, which is successfully fulfilling, in our country, its main objective.
But this time of hope in Colombia does not prevent us from viewing with concern the difficult situations for peace and democracy in other parts of the planet. We emphatically deplore and condemn the ballistic- missile launches and the nuclear tests of the Democratic People’s Republic of Korea. Those actions are a threat to international peace and security.
We are very concerned about the precarious situation in our sister and neighbour Republic of Venezuela, with which we share an immense border, a common history and human ties that do not allow us to be indifferent to its fate. Venezuela pains us. We are pained at the gradual destruction of its democracy. We are pained at the persecution of the political opposition and the systematic violation of the rights of Venezuelans. Today I repeat my call on the Secretary-General and the entire international community to support the Venezuelan people in the search for a peaceful solution that will return them to the path of progress, democracy and freedom.
We are also pained at the terrorist attacks carried out by intolerant fanatics, sowing fear and pain, and we condemn them. On that topic I would like to speak in two capacities: as President of the only country where instead of increasing weaponry we melt them to build monuments to harmony, and as the most recent Nobel Peace Prize recipient.
Beyond the differences of race, religion and thought, human beings are actually one. What happens to one happens to us all. We have to understand that beyond divisions, beyond borders, our people is called the world. Our race is called humankind. We must understand this truth if we are to respect one another and respect life.
We must fight terrorism forcefully — with military and police power, with intelligence and international cooperation. But we must also eradicate its roots, which are fear, exclusion and hatred, with the positive forces of love, compassion and respect for differences. In Colombia we are proving that it is possible; war can be overcome. Ancient enemies can speak and work together for a greater cause. If we are succeeding in Colombia, it can be done all over the world.
I cannot conclude without addressing an issue that I have highlighted before at this rostrum: the world drug problem. I have said many times that the war on drugs has not been won and is not being won, that we need new approaches and new strategies.
At the General Assembly’s thirtieth special session, on the world drug problem — which met last year at the initiative of Colombia — there was progress, such as the call for States to protect human rights in their drug policies. But we still have a great deal to do. We must reach consensus on central issues, such as not criminalizing addicts and understanding drug use as a matter of public health and not criminal policy.
The war on drugs has claimed too many lives. We in Colombia have paid a very high price, perhaps the highest of any nation, and what we are seeing is that the remedy is often worse than the disease. Let us undertake a serious and rigorous follow-up of the regulatory experiences that have been implemented in different places and learn from both their successes and their difficulties.
It is time to accept realistically that as long as there is consumption there will be supply, and that consumption will not end. It is not a simplistic matter of pointing out who is solely responsible. We all are, under the principle of the common and shared responsibility that we assumed several decades ago. It is time to talk about responsible regulation by States, to seek ways to weaken the mafias and to confront consumption with more resources for prevention, care and reduction of damage to health and to the social fabric. Colombia will continue to fight this scourge decisively. For us it has been and continues to be a matter of national security.
Peace has allowed us for the first time to initiate the process of voluntary substitution of coca crops. Those processes, along with the forced eradication we are promoting and the seizures, which have increased to unprecedented levels, will allow us to achieve results that are even more conclusive and long-term. But we must advance in this struggle with a more open mind. We have to be smarter and more innovative.
We can say much the same about climate change. Colombia, the most biodiverse country in the world for its size, is also one of the most vulnerable to climate change. That is why we have been proactive on this matter. At the Rio+20 Conference on Sustainable Development we pushed for the adoption of the Sustainable Development Goals, which the Assembly approved in 2015. Today we are pleased to see that those Goals are the backbone of the 2030 Agenda for Sustainable Development promoted by the United Nations.
We also enthusiastically support the Paris Climate Agreement, whose goals are a national commitment and should be for all if we want to preserve our common home — the Earth. Humankind cannot close its eyes in the face of the most pressing challenge of our times.
In this, my last statement before the General Assembly, I want to offer the world — with humility and much gratitude — the example and model of peace that we are beginning to build in Colombia. And I want to reiterate our gratitude for the international community’s generous support.
With the strength of love we can overcome fear. With the strength of life we can overcome the tyranny of violence and death. With the strength of unity we can make the world a decent place to live.